ORDER OF COURT
PER CURIAM.
AND NOW, to-wit, this 19th day of October, 1984, the petition of Concepcion L. Rivera, Administratrix of the Estate of FREDERICK L. RIVERA, Deceased, is granted for the limited purpose of reviewing what parties and issues shall be heard upon any new trial.
The petition of The Philadelphia Theological Seminary of St. Charles Borromeo, Inc., a/k/a St. Charles Seminary, is granted for the limited purposes of reviewing the questions of the applicability of the Recreation Use Act and the Public Bathing Law; and of indemnification by Father Anthony Flynn and Our Lady of Lourdes Catholic Church.